Citation Nr: 0728567	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  04-33 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to an increased rating prior to November 1, 2005, 
for adjustment disorder, which was evaluated as 30 percent 
disabling during that period.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1988 to October 
2000.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO).  There is an 
unusual procedural history, set out, in pertinent part below.

The veteran was awarded service connection for adjustment 
disorder by an April 2001 rating decision; a 30 percent 
disability evaluation was assigned effective the day after 
the veteran's discharge from active military service.  The 
decision noted a likelihood of improvement, and that the 
evaluation was not considered permanent and was subject to a 
future review examination.  The veteran was given a review 
examination in May 2003.  After that examination, in June 
2003, the RO issued a rating decision continuing the 
veteran's 30 percent disability evaluation.  This appeal 
stems from the veteran's disagreement with that rating 
decision.  

In May 2004, the veteran submitted a notice of disagreement 
with the June 2003 rating decision.  He stated that he 
disagreed with the present diagnosis, and requested that his 
disability be re-evaluated and re-classified.  Specifically, 
he stated that his disability was not temporary and that the 
diagnosis of adjustment disorder was inaccurate.  The veteran 
also specifically stated that he was not seeking to increase 
his percentage or his monetary benefits.  In August 2004, the 
RO issued a statement of the case (SOC) denying an increased 
rating for adjustment disorder.  According to the veteran's 
September 2004 VA Form 9, he is appealing all of the issues 
listed in the August 2004 SOC.  Accordingly, the issue before 
the Board is entitlement to an increased rating for 
adjustment disorder.  

In the veteran's VA Form 9, and other documents, he asserts 
that his disability is not temporary, and that the diagnosis 
for an adjustment disorder is inaccurate.  He states that his 
chief complaint is that of fatigue and memory loss.  The RO 
has indicated that these symptoms of memory loss are 
considered within the rating for the adjustment disorder.  In 
an August 2005 rating decision, the RO denied an inferred 
claim for service connection for fatigue, and also reduced 
the veteran's disability rating for adjustment disorder to 
zero percent.  In the record before the Board, there is no 
notice of disagreement with this decision, and these issues 
are therefore not before the Board.  The Board has 
recharacterized the issue on the cover page to reflect the 
above.       

A September 2004 Report of Contact indicates that the veteran 
requested a Travel Board hearing and a personnel hearing on 
the proposed reduction of his disability rating for 
adjustment disorder.  The record does not indicate that the 
veteran requested any hearing in connection with the issue 
currently on appeal.  The Board notes that in January 2005, 
the veteran testified at a personal hearing at the RO 
regarding the proposed reduction of his benefits, and that he 
failed to appear at a Travel Board hearing scheduled in 
December 2005.  A transcript of the personal hearing at the 
RO has been associated with the claims file.  While this 
hearing was not specifically for the issue on appeal, the 
testimony is potentially relevant.  


FINDING OF FACT

Prior to November 1, 2005, the veteran's service-connected 
adjustment disorder was manifest by complaints of memory 
impairment, irritability, and mood swings.  Occupational and 
social impairment with reduced reliability and productivity 
was not shown. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent prior 
to November 1, 2005 for adjustment disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.7, 4.130, Diagnostic Code (DC) 9440 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Initially, it must be noted that this appeal stems from a 
disagreement with the continuation of a 30 percent disability 
evaluation after a review examination, as opposed to a rating 
decision issued after the veteran filed a claim for an 
increased rating.  Therefore, it was impossible for VA to 
issue a VCAA compliant letter prior to initial consideration 
of this claim.  

The veteran has essentially been given VCAA notice piecemeal; 
however, the Board finds no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The August 
2004 SOC provided citation to and an explanation of the 
application of the potentially relevant regulations, 
including 38 C.F.R. § 4.130, DC 9440 which lays out a general 
rating formula for mental disorders.  Thus, the veteran was 
aware of exactly what the medical evidence needed to show to 
warrant a higher rating.  The use of the SOC as notice is 
considered satisfactory in this case in view of the 
subsequent review as evidenced by the supplemental SOC.

The August 2004 SOC contained the text of 38 C.F.R. § 3.159, 
which delineates the respective obligations of the VA and the 
veteran in obtaining evidence pertinent to the claim.  While 
this notice may not be ideal, the Board finds that the 
veteran has not been prejudiced by any deficiencies of notice 
as to his and VA's respective obligations to obtain specified 
different types of evidence.  See Bernard, supra.  In 
connection with the current appeal, VA has of record VA 
treatment records, hearing transcripts, and service medical 
records.  The veteran was given multiple VA examinations 
detailing the current state of his condition, and it does not 
appear that any additional information exists that would be 
helpful in determining this claim.  In fact, the veteran 
himself has indicated that a diagnosis of adjustment disorder 
is inaccurate.  

Although the veteran has not explicitly been told to provide 
any relevant evidence in his possession, the information 
contained in the statement of the case served to convey that 
information.  See Pelegrini, 18 Vet. at 120-21.  The Board 
also notes that the veteran is represented by a veterans' 
service organization that assisted him in preparing his 
appeal and testimony to the RO and the Board, and that the 
Board presumes knowledgeable of the law and procedure 
surrounding claims such as this.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
all of these elements; however, the Board finds no prejudice 
to the veteran.  See Bernard, supra.  The veteran was awarded 
service connection for adjustment disorder in 2001; 
therefore, the first three elements are not in dispute.  The 
issue substantiated on appeal is the degree of disability, 
and the veteran was given notice as to the varying degrees of 
disability relevant to his service-connected disability.  As 
there will be no further increase as a result of this 
decision, further information about effective dates is not 
needed.

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Increased Rating

The veteran has asserted that his disability is primarily 
manifested by memory impairment and fatigue.  The veteran 
disagrees with the classification of his disability; however, 
the issue substantiated on appeal is entitlement to an 
increased rating for his service-connected adjustment 
disorder.  The veteran's evaluation for this disability was 
reduced to zero percent effective November 1, 2005.  There is 
no notice of disagreement with this decision in the file 
before the Board; therefore, that issue is not currently 
before the Board, and the Board will only consider whether 
the veteran was entitled to an increased rating prior to that 
date.  As to the veteran's claim that his disability is more 
properly characterized as fatigue, the issue of entitlement 
to service connection for fatigue is the matter of a separate 
adjudication and not before the Board.  The Board notes that 
memory impairment is contemplated in the general formula for 
rating mental disorders.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally id.; 38 C.F.R. § 4.1.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran's service-connected adjustment disorder is 
evaluated under DC 9440.  The regulations establish a general 
rating formula for mental disorders.  38 C.F.R. § 4.130.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Under 38 C.F.R. § 4.130, DC 9440, the criteria and 
evaluations are as follows, in relevant parts:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships - 
50 percent.

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events) - 30 percent.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran warrants an evaluation in excess of 30 percent 
for anxiety disorder prior to November 1, 2005.  In 
determining that no more than a 30 percent evaluation is 
warranted, the Board has considered all of the veteran's 
symptomatology, and not just those listed under the 
50 percent evaluation for adjustment disorder.  See Mauerhan, 
supra.  The competent medical evidence does not support a 
finding that the veteran had the more impaired thought 
processes and behaviors associated with the 50 percent 
evaluation.

After a VA psychiatric examination in May 2003, the veteran 
was diagnosed with adjustment disorder with anxiety.  The 
examiner noted that the veteran's claims file was not 
available and therefore not reviewed.  He further explained 
that the veteran's self report was the only source of 
information.  At the interview, the veteran reported that he 
passed a short-term memory test given by the VA Medical 
Center psychology department, but that his "mid term" 
memory was affected.  The examiner reported that the veteran 
was highly articulate and that his speech at times was 
pressured.  His affect was reported as appropriate, and he 
was oriented to person, place, time, and situation.  Judgment 
appeared to be at average level and the veteran denied 
hallucinations and delusions.  

The examiner assigned a global assessment of functioning 
(GAF) score of 70.  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical manual of Mental Disorders 46-47 
(4th ed. 1994).  The determination that the veteran warrants 
no more than a 30 percent evaluation is supported by a 
medical professional's assignment of a GAF score of 70.  
Although the GAF score does not fit neatly into the rating 
criteria, it is evidence, which the Court has noted the 
importance of in evaluating mental disorders.  See Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  GAF scores ranging between 
61 and 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes).  Other examiners have assigned the 
veteran GAF scores in the same range during the relevant 
period.

The veteran was given another VA examination in July 2004.  
The examiner reviewed the veteran's claims file and the 
previous VA examination report and diagnosed the veteran with 
no clinical disorders.  The examiner explained that the 
veteran reported no anxiety or depression.  The objective 
examination showed that the veteran was articulate, and his 
speech was of normal rate and rhythm.  His thought content 
was clear and logical and his mood euthymic.  The examiner 
specifically noted that the veteran's memory was adequate for 
the purposes of the examination.  

Like the July 2004 VA examination report, a December 2004 
mental health clinic progress note also reported no diagnosis 
of a clinical disorder.  The note stated that the veteran had 
vague complaints of memory impairment and fatigue, with no 
depressive or anxiety symptoms.

The competent medical evidence shows that during the relevant 
period, the veteran had an appropriate affect, that his 
speech was of normal rate and rhythm, and that he had average 
judgment.  Panic attacks are not shown, and there is no 
suggestion that the veteran had difficulty in understanding 
complex commands or impaired abstract thinking.  While the 
veteran reported impairment in mid term memory, the competent 
medical evidence is against a finding that the veteran only 
retained highly learned materials.  The veteran has reported 
being fatigued, irritable, and having mood swings; however, a 
finding of disturbances of motivation and mood as 
contemplated in the 50 percent evaluation is not supported by 
the competent evidence.  Simply put, the veteran showed few 
symptoms during the relevant period, other than subjective 
reports of memory impairment, irritability and mood swings.  
The most recent medical examinations from that time period 
show no diagnosis of any clinical disorder.  

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that he warrants more 
than a 30 percent evaluation for the relevant period, the 
Board finds that the preponderance of the evidence does not 
support his contentions, for all the reasons stated above.  
The Board is responsible for weighing all of the evidence and 
finds that the preponderance of it is against an evaluation 
in excess of 30 percent for prior to November 1, 2005 for 
adjustment disorder and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.  

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) is in order.  The Schedule for Rating 
Disabilities will be used for evaluating the degree of 
disabilities in claims for disability compensation.  The 
provisions contained in the rating schedule will represent as 
far as can practicably be determined, the average impairment 
in earning capacity in civil occupations resulting from 
disability.  Id.  In the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability.  The governing norm in these 
exceptional cases is: a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (2006), states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warranted the 30 percent evaluation prior to 
November 1, 2005 for adjustment disorder were clearly 
contemplated in the Schedule and that the veteran's service-
connected disability was not so exceptional nor unusual such 
as to preclude the use of the regular rating criteria. 


ORDER

Entitlement to an increased rating prior to November 1, 2005, 
for adjustment disorder, which was evaluated as 30 percent 
disabling during that period, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


